UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1767



EMMETT JOHNSON JAFARI,

                                            Plaintiff - Appellant,

          versus


CITY OF RICHMOND, a Municipal Corporation and
political subdivision of the Commonwealth of
Virginia,   and/or,   in    his/her   personal
capacities   and   individual   and   official
capacities   as  officials,    administrators,
department heads and final decision makers of
and for the City; LAWRENCE DOUGLAS WILDER,
Mayor; WILLIAM HARRELL, Chief Administrative
Officer; RUDOLPH MCCOLLUM, Former Vice-Mayor,
Mayor; JOHN A. RUPP, Former City Attorney;
JEAN K. SHOWALTER, General Registrar; GLEN
BUTLER, Director of Social Services,


                                           Defendants - Appellees,

          and

TIMOTHY KAINE, Former Mayor; ROBERT C. BOBB,
Former City Manager; CALVIN JAMISON, Former
City Manager,


                                                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cv-00823-HEH)
Submitted: December 21, 2006            Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmett Johnson Jafari, Appellant Pro Se. David J. Freedman, CITY
ATTORNEY’S OFFICE, Richmond, Virginia, John Adrian Gibney, Jr.,
THOMPSON & MCMULLAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

            Emmett Johnson Jafari appeals the district court’s orders

granting Defendants’ motion to dismiss his complaint under Section

5 of the Voting Rights Act of 1965, 42 U.S.C. § 1973c (2000), and

42 U.S.C. § 1983 (2000), denying Jafari’s motion to set aside

judgment, and granting Defendants’ petition for attorney’s fees.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. Jafari v. City of Richmond, No. 3:05-cv-00823-HEH (E.D. Va.

May 12, 2006; May 30, 2006; June 8, 2006).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -